El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Se trata en este caso de un recurso de certiorari inter-puesto ante nosotros.
 El peticionario presentó en la Corte Municipal de Cabo Bojo demanda en reclamación del pago de $283.50. Se opuso a ella el demandado y señalado el día 6 de septiembre de 1927 para el juicio a él asistió el abogado del demandante pero no presentó prueba alguna, y en el mismo acto fué dictada sentencia declarando sin lugar su demanda. Esa sentencia no fué notificada al demandante ni a su abogado y veintitrés días después interpuso recurso de apelación para ante la Corte de Distrito de Mayagüez donde presentó la transcripción de los autos para su apelación dentro de los veinte días siguientes. Entonces el apelado solicitó la desestimación de la apelación fundado en que estando presente el abogado del demandante cuando fué dictada la sentencia no era necesario notificársela y la apelación debió establecerla dentro de los diez días siguientes al 6 de septiembre, en cuya fecha fué dictada la sentencia, y que por esto la transcripción de los autos fué presentada también fuera de tiempo. La corte de distrito desestimó la apelación y contra esa resolución se interpuso este recurso.
Hemos resuelto en el caso de Sucesión Rivera Colón contra Corte Municipal, 37 D.P.R. 165 que a pesar de la presencia del abogado en la corte al ser dictada sentencia *486en su contra el precepto de la Ley No. 13 de 1917, tomo 2, página 225, es imperativo y debe dársele notificación de dicha sentencia: y en el caso de Rodrigues contra Corte de Distrito, 31 D.P.R. 300, en el que la parte que perdió el pleito no fue notificada de la sentencia y apeló de ella des-pués de los diez días de dictada, revocamos la resolución de la corte de distrito desestimando esa apelación.
De acuerdo con esas sentencias, la resolución recurrida debe ser anulada y devolverse los autos a la corte de dis-trito para que siga conociendo del caso.